      Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 1 of 28 Page ID #:1
                                                                                           F►LSD

                                                                                                 Ol
                                                                                X19 ACT 2I P~ t=
                                                                                         ~F .
  1 Name: WENBIN WEI
                                                                                ;:, ~~
  2     Address: 328 S. Sefton Ave #A
  3     MONTEREY PARK, CA 91755
  4     Phone number: 9178161356
  5     Plaintiffs in Pro Per
  6
  7
                                UNITED STATES DISTRICT COURT

  9                            CENTRAL DISTRICT OF CALIFORNIA

10
11 WENBIN WEI, individually and ,L ( ~a~ ~~9                            0 9 0 31                      .~
12 derivatively on behalf of Nominal
13      Defendant, SLS Tranche 1                          SHAREHOLDER DERIVATIVE
14      Lender LLC,                                      COMPLAINT, RACKTEERING
15                                                        AND OTHER_CAUSE OF ACTION

16                Plaintiff,

17              vs.                                      JURY DEMAND
~:
19      Stockbridge Capital Group, LLC

20      Arrterican Dream Fund, LLC,

21 Celona Asset Management (USA) Ltd
                                                                                         ~' Z i 209
2 2 Las Vegas Resort Investment Company
23      LI,c,                                                              ~'y Dis
                                                                               CterK, U rict Court
                                                                           1 `_^ COURT 4612

2 4 I,as Vegas Resort Holdings LLC,
2 5 Henry Global Consulting Group,
2.6     Pam-America Business Consulting, Ltd

27      SB Gaming LLC;

28      Stockbrid e Real Estate Fund II Co-



                                   Wei v. Stockbridge Capital Group LLC et al
     Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 2 of 28 Page ID #:2




 1     Investors LV,LP
 2     Stockbridge Real Estate Fund II-A, LP
 3     Stockbridge Real Estate Fund II-B, LP
 4     Stockbridge Real Estate Fund II-C, LP
 5     Stockbridge Real Estate Fund II-T, LP
 6     Stockbridge Real Estate Fund II-D, LP
 7     Stockbridge Real Estate Fund II-E, LP
 8     Stockbridge Real Estate Fund III-A, LP
 9     Stockbridge Real Estate Fund III-B, LP
10     Stockbridge Real Estate Fund III-C, LP
11     Las Vegas Resort Intermediate
12     Company LLC
13     Las Vegas Resort Voteco Company,
14     LLC
15     Meruelo Investment Partners LLC
16     Alex Meruelo
17
18                 Defendants.
19               and
20     SLS Tranche 1 LENDER LLC
21           Nominal Defendant
22
23                                         COMPLAINT
24    Plaintiff Weibin Wei(Hereafter "Wei"), pro se, submits this Shareholder
25    Derivative Complaint(the "Complaint") on behalf of nominal Defendant SLS
26    Tranche 1 Lender LLC against defendants named herein to recover $199 million
27     dollars that defendants obtained from SI,S Tranche 1 Lender LLC through
      fraudulent Loan Agreement dated January 30 2014 and Restructuring Support

                                                     2
                                 Wei v. Stockbridge Capital Group LLC et al
     Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 3 of 28 Page ID #:3




 1     Agreement dated October 25, 2017. Plaintiff alleges the following based upon
 2     information and belief, except as to those allegations concerning Plaintiff, which
 3 are alleged upon personal knowledge.
 4
 5                                STATEMENT OF FACTS
 6
 7           1.    This is a shareholder's derivative action brought for the benefit of
 8     Nominal Defendant SLS Trench I Lenders LLC. SLS Trench I Lenders LLC, a
 9 Delaware limited liability Company, was created to provide a $199 million
10     mortgage loan to the redevelopment of Sahara Hotel and Casino into SLS Las
11     Vegas Hotel and Casino. Based on representation made to SLS Trench I Lenders
12     LLC by Stockbridge Capital Group and SBE Entertainment Group LLC,the
13     developer/borrower of SLS Las Vegas, Stockbridge/SBE Holdings LLC had
14     contributed Developer Equity in amount of $395,200,000 through July 2, 2013. On
15     January 30, 2014 a mortgage loan agreement was entered between
16     Stockbridge/SBE Holdings, LLC and SLS Tranche l Lender, LLC. On or about
17     October 25, 2017, Amended and Restated Restructuring Support Agreement was
18     entered to modify Loan Agreement dated January 30, 2014 between SLS Tranche
19     1 Lender LLC and Las Vegas Resort Investment Company LLC, Las Vegas Resort
20 Holdings LLC,SB Gaming LLC, Stockbridge Real Estate Fund II Co-Investors
21     LV LP, Stockbridge Real Estate Fund II-A LP, Stockbridge Real Estate Fund II-B
22     LP, Stockbridge Real Estate Fund II-C LP, Stockbridge Real Estate Fund II-T LP,
23     Stockbridge Real Estate Fund II-D LP, Stockbridge Real Estate Fund II-E LP,
24     Stockbridge Real Estate Fund III-A LP, Stockbridge Real Estate Fund III-B LP,
25     Stockbridge Real Estate Fund III-C LP, Las Vegas Resort Intermediate Company
26 LLC,Las Vegas Resort Voteco Company LLC, Meruelo Investment Partners LLC
27     and Alex Meruelo.
28          2.     According to an Independent Auditor's Report dated March 30 2016

                                                    ~7
                                Wei v. Stockbridge Capital Group LLC et al
 Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 4 of 28 Page ID #:4




 1   on Las Vegas Resort Investment Company LLC completed by
 2   PricewaterhouseCoopers LLP's office in Las Vegas. The Independent Audited
 3   Report also revealed that SLS Las Vegas had real estate related assets of about
 4   $501 million and a combined mortgage loan of$552 million as of December 31,
 5   2014. In essence, the developer borrowed 100% financing for renovating and
 6   operating SLS Hotel and Casino project with no equity contribution from the
 7   developers, contrary to the representation made by Stockbridge Capital Group and
 8   SBE Entertainment Group LLC who owns the developer/borrower of SLS Las
 9   Vegas, Stockbridge/SBE Holdings LLC ("SLS Las Vegas").
10         3.     The Independent Audited Report also revealed that SLS Las Vegas
11   worked with American Dream Fund, LLC (including its affiliates,"ADF")and
12   Pan-America Business Consulting Limited (including its affiliates,"PABC", and
13   collectively with ADF,the "EB-5 Agents")to raise two tranches of EB-5 capital
14   up to a maximum of$200,000,000 each (respectively,"EB-5 Tranche 2 Facility"
15   for ADF and "EB-5 Tranche 1 Facility" for PABC). With information and belief,
16   PABC is owned and controlled by the owner of Henry Global Consulting that was
17   Plaintiff's immigration broker. Plaintiff paid about $4,000 to Henry Global for du
18   diligence and referral of a US attorney for his immigration process. Plaintiff was
19   not aware of the existence ofPABC and its agreement with SLS Las Vegas.
20         4.    The Independent Audited Report also revealed that SLS Las Vegas
21   was not in compliance with certain of the covenants contained in the loan
22   agreements with junior lenders. These factors raise substantial doubt about the SLS
23   Las Vegas's ability to continue as a going concern.
24         5.    The Independent Audited Report also revealed that commencing in
25   2013, SLS Las Vegas incurred certain percentage fees on a per annum basis based
26   upon the balances outstanding on the EB-5 Loans as well as a result of the EB-5
27   Agents achieving certain fundraising goals that are payable directly or indirectly by
28   SLS Las Vegas. The fees include the following:

                                                  ,~
                               Wei v. Stockbridge Capital Group LLC et al
  Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 5 of 28 Page ID #:5




 1 (i) The Company incurred certain percentagefees based upon the balance
 2 outstanding ofthe EB-S Loansfor the EB-S Agents'administration ofthe EB-S
 3 Loans totaling $7,073,000 and $4,380,229for the years ended December3l, 201S
 4   and 2014, respectively, which have been included in general and administrative
 5 expenses in the accompanying consolidated statements ofoperations. As of
 6 December 31, 201S,fees payable to the EB-S Agents totaling $4,935,847 have
 7   been included in accounts payable and accrued expenses in the accompanying
 8   consolidated balance sheets. As ofDecember 31, 2014,fees payable to the EB-5
 9 Agents totaling $441,315 and $891,500 have been included in accounts payable
10 and accrued expenses and other long- term liabilities, respectively, in the
11   accompanying consolidated balance sheets.
12 (ii) The Company incurred certain percentagefees based upon the balance
13 outstanding under the EB-5 Loansfor migration agent services totaling $134,750
14   and $36,606,006for the years ended December 31, 201S and 2014, respectively,
15   which have been capitalized as deferredfinancing costs in the accompanying
16 consolidated balance sheets. As ofDecember 31, 201S,fees payable totaled
17 $35,109,701 and have been included in accounts payable and accrued expenses in
18   the accompanying consolidated balance sheets. As ofDecember 31, 2014,fees
19         e totaled $11,343,424 and $33,982,688 and have been included in accounts
20 payable and accrued expenses and other long-term liabilities, respectively, in the
21   accompanying consolidated balance sheets.
22 (iii) The EB-S Agents earn one-timefees based on the aggregate amount ofEB-S
23 Loans raised ("Success Fees"). Success Fees totaling $40,000 and $4,345,000for
24   the years ended Deeember3l, 201S and 2014, respectively, were earned by the EB
25   S Agents and have been capitalized as deferredfinancing costs in the
26 accompanying consolidated balance sheets. As ofDecember 31 ,201S and 2014,
27 $20,000 and $0, respectively, were payable to the EB-S Agents and have been
28   included in accounts payable and accrued expenses in the accompanying

                                                  5
                              Wei v. Stockbridge Capital Group LLC et al
     Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 6 of 28 Page ID #:6




 1     consolidated balance sheets. Additionally, the Company incursfeesfor advisory
 2 ~ ~ servicesfor the EB-S Loans. For the years ended December 31, 201S and 2014,
 3        s totaling $0 and $300,D00, respectively, were paid and have been capitalized
 4     as deferredfinancing costs in the accompanying consolidated balance sheets.
 5           6.    This derivative action is brought against its Class A manager
 6     American Dream Fund("ADF")and Class B manager, Celona Asset Management
 7 (USA)Ltd ("Celona") along with its business affiliates, Henry Global Consulting
 8     and Pam-America Business Consulting, Ltd, seeking to remedy the Defendants'
 9     violations of state law, unconscionable adhesion contracts, breaches of good faith
10     and fair dealing, and removal of LLC Manager during the period beginning August
11 ' 1 2014 through the present(the "Relevant Period").
12           7.    This derivative action is also brought against SLS Las Vegas and its
13 affiliates of a mortgage loan per the loan agreement dated January 30, 2014
14     seeking to remedy the Defendants' violations of mortgage fraud as well as mail
15     and wire fraud of paying kickback commissions to LLC members' EB-5
16     immigration brokers and business affiliates without signed consent during the
17     period beginning January 30, 2014 through the present (the "Relevant Period").
18           8.    This derivative action is also brought against the signature parities to
19     the Amended and Restated Restructuring Support Agreement entered on or about
20     October 25, 2017 seeking to remedy the Defendants' violations of unconscionable
21     adhesion contracts during the period beginning October 25, 2017 through the
22     present (the "Relevant Period").
23           9.    In addition, Plaintiff has not made a demand on its managers ADF
24     Celona. ADF and Celona admits that ADF shall receive certain fees funded in part
25     by a reimbursement from SLS Las Vegas, and Celona shall receive certain fees
26     over the term of the Loan of not more than one percent(1%)per annum of the
27     maximum aggregate principal amount of the Loan, funded exclusively by a
28     reimbursement from SLS Las Vegas. As result of such reimbursement

                                                    D
                                Wei v. Stockbridge Capital Group LLC et al
 Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 7 of 28 Page ID #:7




 1   arrangement, ADF and Celona are agents of SLS Las Vegas and owe no fiduciary
 2   duties to Plaintiff. For these and other reasons set forth therein, demand would be
 3   futile.
 4             10.    As a result of the foregoing, the Company has lost collateral pledged
 5   against the hotel development and its $199 million mortgage loan extended to SLS
 6   Las Vegas can't be repaid in full. Additionally, the Company has been subjected
 7   to ongoing lawsuits from LLC members since November 2017.
 8
 9                                     JURISDICTION AND VENUE
10
11             1 1.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §
12   1332. There is complete diversity among the parties and the amount in controversy
13   exceeds the sum or value of $75,000, exclusive of interest and costs.
14             12.    This Court is the proper Court because the wrongful conduct, in part,
15   took place in this district.
16             13.    The relief sought by Plaintiff is within jurisdiction of this Court to
17   grant such relief.
18                                                  PARTIES
19
20             14.    Plaintiff Wenbin Wei is currently and has continuously been a
21   stockholder of SLS Tranche 1 Lender LLC since 2014 when he made $545,000.00
22   in SLS Tranche 1 Lender LLC.Plaintiff is a resident of California.
23             15.    Nominal Defendant SLS Tranche 1 Lender LLC (Hereafter "Phase II
24   Lender") is incorporated under the laws of the State of Delaware and maintains its
25   principal offices in Las Vegas, Nevada. SLS Trench I Lenders LLC, a Delaware
26   limited liability Company, was created to provide a $199 million mortgage loan to
27   the redevelopment of Sahara Hotel and Casino into SLS Las Vegas Hotel and
28   Casino. Plaintiff is a member ofPhase II Lender.

                                                        7
                                    Wei v. Stockbridge Capital Group LLC et al
  Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 8 of 28 Page ID #:8




  1         16.    Defendant American Dream Fund, LLC (Hereafter "ADF")is
 2    incorporated under the laws of the state of California and has its principal offices
  3 in El Segundo, California. ADF is Class A Member and Class A Manager of
 4    Phase II Lender.
 5          17.    Defendant Celona Asset Management(USA)Limited (Hereafter
 6 "Celona") is incorporated in Hong Kong. Celona is the Class B Manager of several
 7    EB-5 investment funds in the US,including SLS Tranche 1 Lender, LLC.Pursuant
 8    to the Class B Management Agreement, Celona shall receive certain fees over the
 9 term of the Loan made by SLS Tranche 1 Lender, LLC exclusively funded. by the
10    developer of SLS Las Vegas.
11          18.   Defendant Stockbridge Capital Group, LLC (Hereafter "Stockbridge
12    is incorporated under the laws of the state of Delaware and is a registered foreign
13 corporation with in the state of California with its principal executive offices in
14    San Francisco California. Stockbridge is the owner and operator of the hotel and
15    casino development through Las Vegas Resort Investment Company LLC and
16    other investment funds and business entities including Defendants Las Vegas
17    Resort Holdings LLC,SB Gaming LLC, Stockbridge Real Estate Fund II Co-
18    Investors LV LP, Stockbridge Real Estate Fund II-A LP, Stockbridge Real Estate
19 Fund II-B LP, Stockbridge Real Estate Fund II-C LP, Stockbridge Real Estate
20    Fund II-T LP, Stockbridge Real Estate Fund II-D LP, Stockbridge Real Estate
21    Fund II-E LP, Stockbridge Real Estate Fund III-A LP, Stockbridge Real Estate
22 Fund III-B LP, Stockbridge Real Estate Fund III-C LP, Las Vegas Resort
23 Intermediate Company LLC, Las Vegas Resort Voteco Company LLC and SB
24    Gaming.
25          19.   Defendant Las Vegas Resort Investment Company LLC and Las
26    Vegas Resort Holding LLC,formerly known as Stockbridge/SBE Investment
27 ~ Company, LLC and Stockbridge/SBE Holdings LLC respectively (Hereafter."SLS
28 ~ Las Vegas") are incorporated under the laws of the State of Delaware and have the

                                                    8
                                Wei v. Stockbridge Capital Group LLC et al
  Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 9 of 28 Page ID #:9




 1 I, principal offices in Las Vegas, Nevada. SLS Las Vegas is the former owner,
 2   developer and operator of the SLS Las Vegas Hotel and Casino.
 3         20.   Defendant Henry Global Consulting is an immigration consulting
 4   business operating in China, Canada, and Alhambra, California (Hereafter "Henry
 5   Global"). Defendant Henry Global operates several offices in China designed to
 6   market and solicit investors for numerous EB-5 immigrant investor programs in th
 7   United States. Their Alhambra office is used to provide their services in the
 8   United States. Pursuant to unknown agreement SLS Las Vegas paid certain fees
 9   based upon the balance outstanding under the EB-5 Loans for migration agent
10 services. With information and belief, the owners of Henry Global also own and
11   control Celona,Pan-America and Goldstone Advisors Limited, the latter received
12   more than $22 million dollars in wire transfers out ofPhase II Lender's bank
13 account. The loan agreement between SLS Las Vegas and Phase II Lender
14   referenced fees paid to Goldstone Advisors as a management fee pursuant to an
15   unknown management fee agreement. With information and belief, Class B
16   Manager of Phase II Lender, Celona is owned and controlled by owners of Henry
17   Global.
18         21.   Defendant Pan-America Business Consulting Limited is an entity of
19   unknown form (Hereafter "Pan-America"). SLS Las Vegas worked with Pan-
20   America as the "EB-5 Agents" to raise $199,000,000 ofEB-5 capital from Phase II
21   Lender. Pursuant to unknown agreement, SLS Las Vegas paid certain fees based
22   upon the balance outstanding of the EB-5 Loans for the EB-5 Agents'
23 administration of the EB-5 Loans to Pan-America even though there is supposed to
24   be a Class B Management Agreement with Celona. With information and belief,
25   both Celona and Pan-America are owned and controlled by the owners of Henry
26 Global.
27        22.    In this case, Defendant Henry Global was retained by Defendants
28   ADF and SLS Las Vegas to market and solicit investors for the Phase I Lender and

                                                  D
                              Wei v. Stockbridge Capital Group LLC et al
 Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 10 of 28 Page ID #:10




 1   Phase II Lender. In exchange for these efforts, Defendant Henry Global has
 2   charged Plaintiff and fellow members ofPhase II Lender about $5,000 for due
 3 diligence and referral of US attorney at the same time receiving kickbacks from
 4   SLS Las Vegas without informing Plaintiff and other members of any kickback
 5   payment arrangement by either SLS Las Vegas or Class B Manager, Celona.
 6 However, the audited financial records of SLS Las Vegas set forth in specific
 7   detail that Defendant Henry Global has been paid more than $50 million dollars
 8   commissions and fees and is owed another $50 million dollars. This money has
 9   been paid in party to Goldstone Advisor Limited.
10         23.    Meruelo Investment Partners LLC (Hereafter "Meruelo Partner")is
11   incorporated under the laws of the state of Nevada and is a registered foreign
12 corporation with in the state of California with its principal executive offices in
13 Downey California. Meruelo Partner is the current owner and operator of SLS
14   Hotel and Casino in Las Vegas
15         24.    Alex Meruelo is an individual and resident of California. Alex
16   Meruelo is the CEO of Meruelo Partners.
17
18                             The RICO Enterprise
19
20         25.    For any Racketeer Influenced and Corrupt Organization case, it is
21   important to distinguish between legitimate organizations, businesses, and even
22   government offices and the abuse of those entities for illegal purposes by the
23   unofficial, corrupt "enterprise."
24         26.    This pattern of illegal activities committed by the Defendants, the
25 "Predicate Acts," discussed below, were done with the purpose of financial gain at
26   the expense of Phase II Lender as well as Plaintiff and fellow members and were
27   done within the past ten (10) years and continuing.
28         27.    By the acts alleged herein, Defendants, each and every one ofthem,

                                                  10

                               Wei v. Stockbridge Capital Group LLC et al
 Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 11 of 28 Page ID #:11




 1 jointly and severally, have aided and abetted and conspired to violate US business
 2    laws, through their ongoing criminal enterprise as set forth below.
 3          28.    The law presumes generally that people intend the obvious results of
 4    their actions.
 5
 6 FIDUCIARTY DUTIES &UNJUST ENRICHMENT OF ADF & CELONA
 7
 8          29.    By reason of their positions as Class A and Class B managers of
 9 Phase II Lender, ADF and Celona during the Relevant Period and because of their
10    ability to control the business and corporate affairs of Phase II Lender, ADF and
11    Celona owe Plaintiff and other members fiduciary obligation of good faith, loyalty
12    and candor, and were and are required to use their utmost ability to control and
13    manage Phase II Lender in a fair,just, honest and equitable manner.
14          30.    ADF and Celona owe to Phase II Lender and its members the
15 fiduciary duty to exercise good faith and diligence in the administration of Phase II
16 Lender's affairs and in the use and preservation of its property and assets, and the
17   highest obligations offair dealing.
18          31.    ADF and Celona by virtue of their positions as managers owed Phase
19 II Lender and to its members the fiduciary duty of loyalty, good faith and the
20   exercise of due care and diligence in the management and administration of the
21   affairs of Phase II Lender, as well as in the use and preservation of its property and
22   assets. The conduct of ADF and Celona complained of herein involves a knowing
23   and culpable violation of their obligations as managers of Phase II Lender, the
24   absence of good faith on their part and a reckless disregard for their duties to Phase
25 II Lender and its shareholders that ADF and Celona were aware or should have
26   been aware posed a risk of serious injury to Phase II Lender.
27          32.    ADF and Celona were and are required to act in furtherance of the
     ~ best interests ofPhase II Lender, not the interest of Stockbridge, SLS Las Vegas



                                Wei v. Stockbridge Capital Group LLC et al
 Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 12 of 28 Page ID #:12




  1   and Meruelo Partners. ADF and Celona breached their duties of loyalty, care and
  2 good faith by 1) ADF and Celona have done by extending loan to SLS Las_ Vegas
  3 without any equity contribution in 2014; 2)by agreeing to the Restructuring
  4   Support Agreement against objections by LLC members in October 2017 that
 5    converted a mortgage loan made by Phase II Lender into equity investment at risk
 6 of total loss.; 3) by not engaging independent legal counsel and SEC registered
 7    investment advisors in managing corporate affairs; 4) by being taking
 8    compensation from and acting as agent for SLS Las Vegas in addition to about $18
 9    million.
10
11         GOOD FAITH AND FAIR DEALING &ADHESION CONTRACT
12      BY STOCKBRIDGE,ADF,HENRY GLOBAL,MERUELO PARTNERS
13
14          33.    By entering a mortgage loan agreement with Phase II Lender,
15 Stockbridge and SLS Las Vegas in January 2014, Stockbridge and SLS Las Vegas
16 owe Phase II Lender duties of good faith and fair dealing. Phase II Lender made a
17    mortgage loan of$199 million dollars with expectation to be paid in full in January.
18    2019 at 0.5% interest. Instead of fulfil its obligation to pay off the mortgage loan
19 upon sale or refinance, Stockbridge and SLS Las Vegas breached the contract and
20 orchestrated an unverified sale to Alex Mereulo and his Meruelo Partners and
21 forced Phase II Lender to consent to Restructuring Support Agreement on October
22 25, 2017 to convert the mortgage loan into equity contribution to new owner of
23 SLS Hotel and Casino without any guarantee of full repayment of$199 million
24    dollars.
25          34.   Prior to enter a mortgage loan agreement with Phase II Lender,
26 Stockbridge and SLS Las Vegas made a representation that they had made cash
27 equity of $359.2 million dollars to the development of SI,S Hotel and Casino
28    through July 2, 2013. Such representation was false. According to an Independent

                                                   12
                                Wei v, Stockbridge Capital Group LLC et al
   Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 13 of 28 Page ID #:13




    1    Auditor's Report dated March 30 2016 on Las Vegas Resort Investment Company
    2 LLC completed by PricewaterhouseCoopers LLP's office in Las Vegas revealed
    3 that SLS Las Vegas had real estate related assets of about $501 million and a
    4    combined mortgage loan of $552 million as of December 31, 2014. In essence
    5    Stockbridge and SLS Las Vegas borrowed 100% financing for renovating and
    6    operating SLS Hotel and Casino project with no equity contribution from
    7    Stockbridge and SLS Las Vegas.
    8          35.    In connection with mortgage loan agreement with Phase II Lender,
    9    Stockbridge and SLS Las Vegas failed to disclose to Phase II Lender and its
 10 members fee payment agreement with Henry Global and its affiliates, Celona and
 11 Pan America. Between 2014 and 2018, Stockbridge and SLS Las Vegas have paid
 12 Henry Global more than $50 million dollars for commissions and fees and owe
 13 Henry Global another $50 million dollars. This money has been paid in party to
 14      Goldstone Advisor Limited. Henry Global is the immigration agent for Plaintiff
 15      and fellow members of Phase II Lender. Plaintiff and fellow members relied on
 16 due diligence provided by Henry Global to make investment decision. The fee
 17      agreement between Stockbridge and SLS Las Vegas and Henry Global have
18       sabotaged investment decision process of members of Phase II Lender with
19 intention to fraudulently induce them to invest in Phase II Lender and in turn Phase
20 I
   ILender makes a loan of $199 million dollars to Stockbridge and SLS Las Vegas.
21             36.    Stockbridge and SLS Las Vegas as well as Henry Global enriched
22       themselves in connection with mortgage loan agreement with Phase II Lender. An
23       audited financial report dated March 2016 revealed that Henry Global has been
24       paid more than $50 million dollars for commissions and fees and Henry Global is
25       owed another $50 million dollars. Through management contracts, Stockbridge
26       through its business affiliates received $80.3 million dollars and $61.6 million
27       dollars in management fees. In perspective, the revenue from hotel operation in
`►.I:3   2015 and 2014 was $51 million dollars and $19 million dollars respectively. To

                                                      13
                                   Wei v. Stockbridge Capital Group LLC et al
 Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 14 of 28 Page ID #:14




 1   avoid repayment of mortgage loans of$399 million dollars made by.Phase I
 2   Lender and Phase II Lender, Stockbridge and SLS Las Vegas, with assistance from
 3   ADF and Henry Global, sold the SLS Hotel and Casino to Alex Mereulo and his
 4   Meruelo Partners for $195 million dollars by writing off$399 million loans from
 5   by Phase I Lender and Phase II Lender. The enrichment of Defendants Stockbridge
 6   and SLS Las Vegas, Henry Global, Alex Mereulo and his Meruelo Partners came
 7   at the expense ofPhase I Lender and Phase II Lender and their LLC members.
 8
 9                 DAMAGES TO PHASE II LENDER BY DEFENDANTS
10
11         37.    Aa a direct and proximate result of Defendants' misconduct and fraud
12   Phase II Lender has not received repayment of$199 million dollars mortgage loan
13   and accrued interests of about $5 million dollars due on January 1, 2019.
14   Defendants Stockbridge and SLS Las Vegas forced Phase II Lender to convert its
15   loan secured with SLS Hotel and Casino into equity investment with no recovery
16   of$199 million dollars.
17         38.    The conversion of mortgage loan into equity investment has met with
18   objection fi•om Plaintiff and other members of Phase II Lender. About 60
19   members filed a legal action against Defendants and Phase II Lender in California
20   on November 30, 2017. Phase II Lender has to spend time and money to defend
21   lawsuits from angry members.
22
23         DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
24
25         39.   Plaintiff brings this action derivatively in the right and for the benefit
26   ofPhase II Lender to redress injuries suffered, and to be suffered, by Phase II
27   Lender as a direct result of breaches offiduciary duty and unjust enrichment by
28   ADF and Celona.

                                                  14
                               Wei v. Stockbridge Capital Group LLC et al
 Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 15 of 28 Page ID #:15




  1          40.    Plaintiff is a shareholder ofPhase II Lender, was a shareholder of
  2 Phase II Lender at the time of the wrongdoing alleged herein, and has been a
 3 shareholder ofPhase II Lender continuously since that time.
  4          41.    Plaintiff will adequately and fairly represent the interests ofPhase II
 5 Lender and its shareholders in enforcing and prosecuting its rights.
 6           42.    Phase II Lender is named as a nominal defendant in this case solely in
 7     a derivative capacity. This is not a collusive action to confer jurisdiction on this
 8     Court that it would not otherwise have. Prosecution of this action, independent of
 9 Class A and Class B Managers, is in the best interests ofPhase II Lender.
10           43.    The wrongful acts complained of herein subject, and will continue to
11     subject, Phase II Lender to continuing harm because the adverse consequences of
12     the actions are still in effect and ongoing.
13           44.    The wrongful acts complained of herein were unlawfully concealed
14 from Phase II Lender's members.
15           45.    Throughout the Relevant Period, Defendants failed to make full and
16 fair disclosure about Defendants Stockbridge and SLS Las Vegas' actual equity
17    contribution to the development of SLS Hotel and Casino in Las Vegas as well as
18    excessive fees paid to each defendant which lead to operating loss of SLS Las
19     Vegas.
20           46.    As a result of the facts set forth herein, Plaintiff has not made any
21    demand on the Class A and Class B Managers, ADF and Celona, to institute this
22    action since demand would be a futile and useless act because defendants ADF and
23 Celona are incapable of making an independent and disinterested decision to
24    institute and vigorously prosecute this action. The wrongful acts complained of
25    herein show multiple breaches by ADF and Celona of their fiduciary duties of
26 ~ loyalty and due care.
27           47.    Demand upon Class A and Class B Managers, ADF and Celona, is
      ~ futile because the Managers are already predisposed to refuse a demand as

                                                    15
                                 Wei v. Stockbridge Capital Group LLC et al
Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 16 of 28 Page ID #:16




 1   demonstrated by Class A and Class B Managers, ADF and Celona's position on
 2   the merits of the Legal Action BC 685035 filed by 60 members in November 2017.
 3   whose allegations also form the basis, in part, of liability in the instant litigation.
 4         48.    Thus, because Class A and Class B Managers, ADF and Celona, have
 5   already determined that they believe that the allegations in the Legal Action BC
 6 685035 are without merit, and because the instant action is substantially based on
 7   the same and/or similar misconduct as the Legal Action BC 685035, Defendants
 8   ADF and Celona are incapable of making an independent and disinterested
 9   decision to institute and vigorously prosecute this derivative action.
10         49.    Based on the foregoing, defendants ADF and Celona knew that Phase
11   II Lender would suffer huge loss as result of SLS Las Vegas's sale to Meruelo
12   Partners and ADF and Celona breached their fiduciary duties by failing to carry out
13   the dissent to Restructuring Support Agreement sent by members of Phase II
14   Lender. As such, Defendants ADF and Celona face a substantial likelihood of
15   liability rendering demand upon them as futile.
16         50.    Based on the foregoing, Defendants ADF and Celona's failure to
17   observe dissents to Restructuring Support Agreement sent by members ofPhase II
18   Lender due to the capital loss by Phase II Lender and agreed to the Restructuring
19   Support Agreement only to advance the interests of Stockbridge and SLS Las
20   Vegas constitute bad faith and accordingly ADF and Celona face a substantial
21   likelihood of liability rendering them incapable of independently exercising their
22   business judgment and demand futile.
23         51.    Defendants ADF and Celona's conduct described herein and
24   summarized above demonstrates a pattern of misconduct that could not have been
25   the product of legitimate business judgment as it was based on intentional,
26   reckless, and disloyal misconduct. Thus, Defendants ADF and Celona can't claim
27   exculpation from their violations of duty pursuant to Operating Agreement of
28   Phase II Lender. As Defendants ADF and Celona face a substantial likelihood of


                                Wei v. Stockbridge Capital Group LI,C et al
Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 17 of 28 Page ID #:17




 1   liability, they are self-interested in the transactions challenged herein and cannot bE
 2   presumed to be capable of exercising independent and disinterested judgment
 3   about whether to pursue this action on behalf of the members of Phase II Lender.
 4         52.    Based on the foregoing, Defendants ADF and Celona face a
 5   sufficiently substantial likelihood of liability and accordingly, there is a reasonable
 6   doubt as to anyone of Defendants ADF ar~d Celona disinterestedness in deciding
 7   whether pursuing legal action would be in the best interest ofPhase II Lender.
 8   Accordingly, demand upon Defendants ADF and Celona is excused as being futile.
 9
10                       CAUSES OF ACTION —COUNT I
11        (Against Defendants ADF and Celona for Breach of Fiduciary Duty and
12   Unjust Enrichment)
13
14         53.    Plaintiff incorporates by reference and realleges each of the foregoing
15   allegations as though fully set forth herein.
16         54.    Defendants ADF and Celona owed and owe fiduciary obligations to
17   Phase II Lender, including the obligations of good faith, fair dealing, loyalty and
18   care. Defendants ADF and Celona breached their duties of loyalty, care and good
19   faith by: 1)extending loan to SLS Las Vegas in 2014 without any equity
20   contribution by Stockbridge and SLS Las Vegas; 2)by agreeing to the
21   Restructuring Support Agreement against objections by LLC members in October
22   2017 that converted a mortgage loan made by Phase II Lender into equity
23   investment at risk of total loss.; 3) by not engaging independent legal counsel and
24   SEC registered investment advisors in managing corporate affairs; 4)by being
25   taking compensation from and acting as agent for SLS Las Vegas in addition to
26   receiving about $18 million in administrative fees paid by each member ofPhase Il
27   Lender.
28

                                                   17
                                Wei v. Stockbridge Capital Group LLC et al
Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 18 of 28 Page ID #:18




 1                                 CAUSES OF ACTION —COUNT II
 2 ~ ~(Derivatively Against Defendants ADF & Celona for Gross Mismanagement)
 3
 4         55.    Plaintiff incorporates by reference and re-alleges each and every
 5   allegation contained above, as though fully set forth herein.
 6         56.    By their actions alleged herein, Defendants ADF and Celona, either
 7   directly or through aiding and abetting, abandoned and abdicated their
 8   responsibilities and fiduciary duties with regard to prudently managing the assets
 9   and business of Phase II Lender.
10         57.    As a direct and proximate result of Defendants ADF and Celona's
11   gross mismanagement and breaches of duty alleged herein, Phase II Lender has
12   sustained significant damages.
13         58.    As a result of the misconduct and breaches of duty alleged herein,
14   Defendants ADF and Celona are liable to Phase II Lender.
15
16                             CAUSES OF ACTION —COUNT III
17        (Against Defendants ADF and Celona for Removal of LLC Managers)
18
19         59.    Plaintiff incorporates by reference and re-alleges each and every
20   allegation contained above., as though fully set forth herein.
21         60.    Defendants ADF and Celona twice submitted notices to Plaintiff and
22   fellow members requesting their consent to the modification of the Loan. On both
23   occasions, Plaintiff and fellow members overwhelmingly or unanimously voted
24   against Defendants ADF and Celona's proposed course of action.
25         61.    On a third occasion, Henry Global used threats to press fellow
26   members for approval and only then unaudited majority of consent was announced
27   to approve the modification of the Loan.
28         62.    Defendants ADF and Celona have committed numerous acts_ of fraud

                                                  18
                               Wei v. Stockbridge Capital Group LLC et al
 Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 19 of 28 Page ID #:19




 1   and breaches of fiduciary duties, as detailed above. Defendants ADF and Celona
 2   have committed acts of disloyalty. Defendants ADF and Celona have acted in bad
 3 faith and committed gross negligence.
 4         63.    Defendants ADF and Celona take compensation from and acting as
 5   agent for SLS Las Vegas in addition to receiving about $18 million in
 6   administrative fees paid by each member ofPhase II Lender. Such conflict of
 7   interests was forced upon Plaintiff and fellow members through conscionable
 8   adhesion Operating Agreement Plaintiff and fellow members was induced to sign
 9   on the signature pages when Henry Global intentionally withheld offering
10   documents and Operating Agreement and intentional prevented Plaintiff and fellov~
11   members to seek representation by US attorneys to review them during investment
12   process.
13         64.    Defendants ADF and Celona can no longer effectively manage Phase
14   II LENDER and must be removed.
15         65.    The Delaware LLC Act allows for the removal of an LLC manager.
16         66.    In light of the numerous breaches of fiduciary duties and fraud
17   committed by Defendants ADF and Celona, the removal of Defendants ADF and
     Celona must be accomplished post haste to stem further damage to Phase II Lender
19   and Plaintiff.
20         67.    Plaintiff will seek an injunction implementing the removal of
21   Defendants ADF and Celona as managers ofPhase II Lender.
22
23                            CAUSES OF ACTION —COUNT IV
24 (Derivatively Against All Defendants for Fraud and Unconscionable Adhesion
25   Contracts)
26
27         68.    Plaintiff incorporates by reference and re-alleges each and every
28   allegation contained above, as though fully set forth herein.

                                                  19
                               Wei v. Stockbridge Capital Group LLC et al
Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 20 of 28 Page ID #:20




 1         69.    Defendants Stockbridge and SLS Las Vegas entered an agreement
 2   with ADF and Pan America to raise $199 million dollars from investors in China.
 3   Defendants Stockbridge and SLS Las Vegas knew and should have known Pan
 4   America is alter ego of the owner of Henry Global, the immigration agent for
 5   Plaintiff and fellow members ofPhase II Lender. Defendants Stockbridge and SLS
 6   Las Vegas knew and should have known that Henry Global owed loyalty to
 7   Plaintiff and fellow members ofPhase II Lender. Stockbridge and SLS Las Vegas
 8   failed to disclose to Phase II Lender and its members fee payment agreement with
 9   Henry Global and its affiliates, Celona and Pan America. Stockbridge and SLS Las
10   Vegas intentionally created conflict of interests to harm Plaintiff and fellow
11   members ofPhase II Lender.
12         70.    As a direct and proximate result of Defendants' misrepresentation and
13   omission, Plaintiff and fellow members relied upon due diligence provided by
14   Henry Global, and were induced to sign unconscionable adhesion investment
15   agreements, including Operating Agreement to invest with Phase II Lender while
16   representation by US attorney being withheld by Henry Global. Plaintiff and
17   fellow members have sustained significant damages.
18         71.   Prior to entering a mortgage loan agreement with Phase II Lender,
19   Defendants Stockbridge and SLS Las Vegas made a representation that they had
20   made cash equity of $359.2 million dollars to the development of SLS Hotel and
21   Casino through July 2, 2013. Such representation was false. According to an
22   Independent Auditor's Report dated March 30 2016 on Las Vegas Resort
23   Investment Company LLC completed by PricewaterhouseCoopers LLP's office in
24   Las Vegas revealed that SLS Las Vegas had real estate related assets of about $501
25   million and a combined mortgage loan of$552 million as of December 31, 2014.
26   In essence Stockbridge and SLS Las Vegas borrowed 100% financing for the SLS
27   Las Vegas development with no equity contribution from Stockbridge and SLS La
28   Vegas. Phase II Lender has sustained significant damages.

                                                  20
                               Wei v. Stockbridge Capital Group LLC et al
 Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 21 of 28 Page ID #:21




 1                      CAUSES OF ACTION —COUNT IV
 2 (Derivatively Against All Defendants for Mortgage Fraud and Aiding
 3   Mortgage Fraud)
 4
 5         72.    Plaintiff incorporates by reference and re-alleges each and every
 6   allegation contained above, as though fully set forth herein.
 7         73.    Stockbridge and SLS Las Vegas entered a mortgage loan agreement
 8   of$199 million dollars with Phase II Lender to be paid in full in January 2019 at
 9   0.5%interest. Instead of fulfil its obligation to pay off the mortgage loan upon sale
10   or refinance, Stockbridge and SLS Las Vegas breached the contract and
11   orchestrated an unverified sale to Alex Mereulo and his Meruelo Partners and
12   forced Phase II Lender to consent to Restructuring Support Agreement on October
13   25, 2017 to convert the mortgage loan into equity contribution to new owner of
14   SLS Hotel and Casino without any guarantee of repayment of$199 million dollars.
15         74.    Prior to enter a mortgage loan agreement with Phase II Lender,
16   Stockbridge and SLS Las Vegas made a representation that they had made cash
17   equity of$359.2 million dollars to the development of SLS Hotel and Casino
18   through July 2, 2013. Such representation was false. According to an Independent
19   Auditor's Report dated March 30 20.16 on Las Vegas Resort Investment Company
20   LLC completed by PricewaterhouseCoopers LLP's office in Las Vegas revealed
21   that SLS Las Vegas had real estate related assets of about $501 million and a
22   combined mortgage loan of$552 million as of December 31, 2014. In essence
23   Stockbridge and SLS.Las Vegas borrowed 100% financing for renovating and
24   operating SLS Hotel and Casino project with no equity contribution from
25   Stockbridge and SLS Las Vegas.
26         75.    As a direct and proximate result of Defendants' engagement in
27   mortgage fraud, Phase II Lender has sustained significant damages.
28

                                                  21
                               Wei v. Stockbridge Capital Croup LLC et al
Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 22 of 28 Page ID #:22




 1                          CAUSES OF ACTION —COUNT V
 2 (Derivatively Against All Defendants for Mail Fraud and Wire Fraud of
 3   Racketeering)
 4
 5         76.    Plaintiff incorporates by reference and re-alleges each and every
 6   allegation contained above, as though fully set forth herein.
 7         77.    There are 5 elements of a Claim under § 1962(c): 1) That an
 8   enterprise existed; 2)That the enterprise affected interstate or foreign commerce;
 9   3)That the defendants were associated with or employed by the enterprise; 4)Tha
10   the defendants engaged in a pattern of racketeering activity or the collection of an
11   unlawful debt; and 5)That the defendants conducted or participated in the conduct
12   ofthe enterprise through that pattern of racketeering activity.
13         78.    Each Defendant is a "person" capable of holding legal or beneficial
14   interest in property within the meaning of 18 U.S.C. § 1961 (3).
15         79.    Each Defendant violated 18 U.S.C. § 1962(c) by the acts described in
16   the prior paragraphs, and as further described below.
17         80.    Definition of the Enterprise -Defendants Stockbridge, ADF and
18   Henry Global, together with (1)the Stockbridge -controlled companies,(2)Henry
19   Global-controlled companies,(3) ADF-controlled companies,(4)employees,
20   officers and directors of Stockbridge -controlled companies,(5)employees,
21   officers and directors of Henry Global-controlled companies, and (6) employees,
22   officers and directors of Henry Global-controlled companies, form an association-
23   in-fact for the common and continuing purpose to converting investment owned by
24   Plaintiff and Phase II Lender and constitute an enterprise within the meaning of 18
25   U.S.C. § 1961(4). These people formed the enterprise characterized by (1) a
26   common purpose, 2)an ongoing formal or informal organization, and 3) members
27   ofthe enterprise functioned as a continuing unit with an ascertainable structure
28   separate and distinct from that of the conduct of the pattern of racketeering

                                                  22
                               Wei v. Stockbridge Capital Group LLC et al
 Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 23 of 28 Page ID #:23




 1   activity. There may also be other members of the enterprise who are unknown at
 2   this time. The enterprise continued in an essentially unchanged form since 2013
 3   when Stockbridge engaged ADF and Henry Global to raise up to $400 million
 4   dollar for the renovation offormer Sahara Hotel and Casino.
 5          81.    Interstate or Foreign Commerce -Each enterprise itself has engaged
 6   in, and the racketeering activities of those.associated with the enterprise had imps
 7   on interstate and foreign commerce. Defendants induced Plaintiff and fellow
 8   members of Phase II Lender, who are foreign investors, to invest in securities sold
 9   by Phase I bender and Phase II Lender to finance the renovation offormer Sahara
10   Hotel and Casino in Las Vegas. Defendants directly and indirectly made use of the
11   means and instrumentalities of interstate commerce and of the mails in connection
12   with the acts, practices, and courses of business alleged herein, and will continue to
13   do so unless enjoined. Investment Agreements and money are transferred between
14   Plaintiff and banks controlled by Defendants Stockbridge, ADF and Henry Global
15   based either in the US or overseas.
16         82.     The racketeering activities were conducted by the defendants, and
17   these acts are those of the enterprise and affected interstate commerce and foreign
18   commerce.
19         83.     Association with the Enterprise -The Defendants Stockbridge, ADF
20   and Henry Global are associated with or employed by the enterprise. The
21   defendants know the enterprise and understand the nature of the activities of the
22 ~ enterprise.
23         84.     Pattern of Racketeering Activity. Defendants Stockbridge, ADF and
24   Henry Global engaged in the conduct of their affairs through a continuing pattern
25   of racketeering activity and did knowingly, willfully and unlawfully conduct or
26   participate, directly or indirectly, in the affairs of the enterprise through a pattern c
27   racketeering activity within the meaning of 18 U.S.C. §1961 (1), 1961 (3), and
28   1962(c). Plaintiff has discovered that, since at least 2014, the Defendants 1)

                                                    23
                                \~Vei v. Stockbridge Capital Group LLC et al
 Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 24 of 28 Page ID #:24




  1   induced Plaintiff to wire $545,000 to accounts controlled by Defendants and to pay
  2   transaction based fees to Defendants without full disclosure; 2)entered
  3   compensation agreement among Defendants Stockbridge, ADF and Henry Global;
  4   3)pay kickback commission and unjustified management fee through wire transfer
  5   to banks controlled by Defendants Stockbridge, ADF and Henry Global based
 6    either in the US or overseas, to unknown entities ofPan America and Golden
 7    Advisors Limited in particular. Defendants used 1) the mails to submit kickback
 8    agreements among each other 2)Defendants used interstate "wires" — in
 9    connection with the racketeering activity and fraud. Thus, Defendants violated the
10    mail fraud and wire fraud provision of the federal criminal law.
11          85.     The Defendants conducted or participated in the conduct of the
12    enterprise through that pattern of racketeering activity. The racketeering activity
13    was made possible by Defendants' regular and repeated use of the facilities and
14    services of the enterprise. Defendants had the specific intent to engage in the
15 ~ substantive RICO violation alleged herein.
16          86.    Predicate acts of racketeering activity are acts that are indictable
17    under provisions of the U.S. Code enumerated in 18 U.S.C. §1961(I)(B), as more
18. ~ specifically alleged below. Defendants each committed at least two such acts or
19 ~ else aided and abetted such acts.
20          87.    Relationship among Racketeering Acts The acts of racketeering were
21 ~ not isolated, but rather the acts of Defendants were connected by a common
22    scheme, plan, or motive. These acts were related in that they had the same or
23    similar purpose and result, participants, victims and method of commission.
24 ~ Further, the acts of racketeering by Defendants have been continuous. There was
25    repeated conduct during a period of time beginning as early as 2013 when
26    Defendant Stockbridge engaged ADF and Henry Global to raise up to $400 million
27    dollars to finance the renovation offormer Sahara Hotel and Casino in Las Vegas.
28    and continuing to the present, and there is a continued threat of repetition ofsuch

                                                   24
                                Wei v. Stockbridge Capital Group LLC et al
 Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 25 of 28 Page ID #:25




  1   conduct.
  2          88.    Conducting the Enterprise through a Pattern of Racketeering
  3 Defendants used their positions in the enterprise facilitated their commission of the
  4   racketeering acts and that the racketeering acts had some impact and effect on the
 5    enterprise. The Defendants were able to commit the acts solely by virtue of their
 6    position or involvement in the affairs of the enterprise.
 7          89.     The association-in-fact enterprise and the alternative enterprises, as
 8    alleged herein, were not limited to the predicate acts and extended beyond the
 9    racketeering activity. Rather, they existed separate and apart from the pattern of
10    racketeering activity for the legitimate business purpose of assisting Plaintiff to
11    apply for immigration benefits. Upon information and belief, Defendants have had
12    end do have legitimate business plans outside of the pattern of racketeering
13 ~ activity.
14          90.    Plaintiff specifically alleges that Defendants participated in the
15    operation and management of the association-in-fact enterprise and the alternative
16    enterprises by overseeing and coordinating the commission of multiple acts of
17    racketeering as described below.
18          91.    Predicate Act: Use of Mails and Wires to Injure Plaintiff in Violation
19    of 18 U.S.C. §5 1341 and 1343. Defendants committed acts constituting indictable
20    offenses under 18 U.S.C. § 1341 and 1343 in that they devised or intended to
21    devise a scheme or artifice to cause Plaintiff and Phase II Lender financial loss by
22    means of false or fraudulent representations or omissions. For the purpose of
23 executing their scheme or artifice, Defendants caused delivery of various
24 documents and things by the US. mails or by private or commercial interstate
25    carriers, or received such therefrom. Defendants also transmitted or caused to be
26    transmitted by means of wire communications in interstate or foreign commerce
27    various writings, signs and signals. The acts of Defendants set forth above were
28    done with knowledge that the use of the mails or wires would follow in the

                                                   25
                                Wei v. Stockbridge Capital Group LLC et al
 Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 26 of 28 Page ID #:26




 1   ordinary course of business. or that such use could have been foreseen, even if not
 2   actually intended. These acts were done intentionally and knowingly with the
 3   specific intent to advance Defendants' scheme or artifice.
 4         92.    Defendants carried out their scheme in different states and countries
 5   and could not have done so unless they used the U.S. mails or private or
 6   commercial interstate carriers or interstate wires. In furtherance of their scheme
 7   alleged herein, Defendant Stockbridge engaged ADF and Henry Global
 8   communicated among themselves and with Plaintiff and other members in
 9   furtherance of the scheme to interfere with business relationship between Plaintiff
10   and her clients and cause her financial loss. These communications were typically
11   transmitted by wire (i.e., electronically) and/or through the United States mails or
12   private or commercial carriers. Defendants also transmitted or caused the Letter
13   and Agreements to be transmitted by mail or wire between 2013 and 2018.
14         93.    On or about October 25 2017 Defendants coerced a majority of
15   members of Phase II Lender to sign consent to Restructuring Support Agreement
16   and caused a loss of$199 million dollars for Phase II Lender and loss of $500,000
17   plus interests for Plaintiff and fellow members
18         94.   Defendants committed acts constituting indictable offenses under 18
19   U.S.C. §2314 in that having devised or intended to devise a scheme or artifice to
20   defraud Phase II Lender and Plaintiff by means of false or fraudulent pretenses,
21   representations or promises. Defendants transported or caused to be transported in
22   interstate or foreign commerce money having a value of$5000 or more, which wa:
23   stolen, converted or taken by fraud. Defendants also committed acts constituting
24   indictable offenses under 18 U.S.C. §2315 in that they received money in excess o.
25   $5000, which crossed a State or United States boundary after being stolen,
26   unlawfully converted or taken. The acts of Defendants set forth above were done
27   willfully and with knowledge that the money was stolen, converted or taken by
28   fraud. These acts were done intentionally and knowingly with the specific intent to

                                                  26
                               Wei v. Stockbridge Capital Group LLC et al
Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 27 of 28 Page ID #:27




 1   advance Defendants' scheme or artifice.
 2         95.    Continuity of Conduct. Defendants' violations of state and federal law
 3   as set forth herein, each of which directly and proximately injured Phase II Lender
 4   and Plaintiff, constituted a continuous course of conduct spanning a period from as
 5   early as 2013 when Defendant Stockbridge engaged ADF and Henry Global to
 6   raise up to $400 million dollars to present, which was intended to obtain money
 7   through false representations, fraud, deceit, and other improper and unlawful
 8   means. Therefore, said violations were a part of a pattern of racketeering activity
 9   under 18 U.S.C. §1961(1) and (5).
10         96.     Upon information and belief, Defendants have conducted and/or
11   participated, directly and/or indirectly, in the conduct of the affairs of the alleged
12   enterprises through a pattern of racketeering activity as defined herein in violation
13   of 18 U.S.C. § 1962(c).
14         97.     The unlawful actions of Defendants, and each of them, have directly,
15   illegally, and approximately caused and continue to cause injuries to Phase II
16   Lender and Plaintiff. Plaintiff seeks an award of damages in compensation for,
17   among other things, $199 million dollars Defendants stole from Phase II Lender
18   when Defendants coerced a majority of members ofPhase II Lender to consent to
19   Restructuring Support Agreement on or about October 25 2017 that converted a
20   loan of$199 million dollars secured with SLS Hotel and Casino into unsecured
21   equity contribution to new owners of each of SLS Hotel and Casino, Alex Meruelo
22   and Meruelo Partners with no repayment of$199 million dollars.
23         98.     Plaintiff accordingly seeks an award of three times the damages it
24   sustained, and the recovery of reasonable attorneys' fees and costs of investigation
25   and litigation, as well as any other relief as authorized by statute.
26
27
28

                                                   27
                                Wei v. Stockbridge Capital Group LLC et al
Case 2:19-cv-09031-JAK-SK Document 1 Filed 10/21/19 Page 28 of 28 Page ID #:28




 1                                     PRAYER FOR RELIEF
 2
 3         WHEREFORE,Plaintiff demands judgment against Defendants as follows:
 4         1.     For an order removing ADF and Celona as the manager ofPhase II
 5   Lender;
 6         2.     Rescission of loan agreement dated January 2014 and Restructuring
 7   Support Agreement dated October 25, 2017;
 8         3.     For restitution and speciallcompensatory damages in the amount of
 9   $199 million dollars;
10         4.     For a disgorgement of all profits from the Defendants' fraud which is
11   estimated to be at least of$100 million dollars;
12         5.     For an injunction against Defendants prohibiting them engage in the
13   same or similar activity in the future;
14         6.     For interest, costs, and attorney fees pursuant to statute;
15         7.     For such other and further relief as the Court may deem just and
16   proper.
17
18
19                                 DEMAND FOR JURY TRIAL
20         PLAINTIFF hereby demand a trial by jury on all issues so triable.
21
22
23         Dated: October     ~1 ,2019
24                                                             ~~~~~

25                                                               Wenbin Wei
26                                                               328 S. Sefton Ave #A
27                                                               Monterey Park, CA 91755
28

                                                   28
                                Wei v. Stockbridge Capital Group LLC et al
